Name: Council Regulation (EC) NoÃ 1582/2006 of 24 October 2006 amending Regulation (EEC) NoÃ 1907/90, as regards the derogation on egg washing
 Type: Regulation
 Subject Matter: marketing;  European Union law;  animal product
 Date Published: nan

 25.10.2006 EN Official Journal of the European Union L 294/1 COUNCIL REGULATION (EC) No 1582/2006 of 24 October 2006 amending Regulation (EEC) No 1907/90, as regards the derogation on egg washing THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (1), and in particular Article 2(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) Article 6(4) of Council Regulation (EEC) No 1907/90 of 26 June 1990 on certain marketing standards for eggs (2) lays down the criteria for the derogation enabling packing centres to continue to wash eggs until 31 December 2006. A derogation has been granted to nine packing centres in Sweden and one in the Netherlands. (2) Regulation (EEC) No 1907/90 has been repealed by Council Regulation (EC) No 1028/2006 of 19 June 2006 on marketing standards for eggs (3) with effect from 1 July 2007. Accordingly, the transitional period for egg washing should be extended until that date. (3) Regulation (EEC) No 1907/90 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In the first subparagraph of Article 6(4) of Regulation (EEC) No 1907/90, the date 31 December 2006 shall be replaced by the date 30 June 2007. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 October 2006. For the Council The President J. KORKEAOJA (1) OJ L 282, 1.11.1975, p. 49. Regulation as last amended by Regulation (EC) No 679/2006 (OJ L 119, 4.5.2006, p. 1). (2) OJ L 173, 6.7.1990, p. 5. Regulation as last amended by Regulation (EC) No 1039/2005 (OJ L 172, 5.7.2005, p. 1). (3) OJ L 186, 7.7.2006, p. 1.